51 B.R. 363 (1985)
In re PALM BEACH RESORT PROPERTIES INC., Debtor.
Bankruptcy No. 83-02239-BKC-TCB.
United States Bankruptcy Court, S.D. Florida.
July 9, 1985.
Joel Aresty, Miami, Fla., for Berkeley.
Douglass Wendel, Trustee.

ORDER SETTING HEARING TO DETERMINE 1983 REAL PROPERTY TAX LIABILITY
THOMAS C. BRITTON, Bankruptcy Judge.
The joint motion (C.P. No. 159a) of the debtor and the trustee for this court to determine the debtor's 1983 real property tax liability was heard on June 18.
It is alleged that the 1983 asserted tax liability of $180,873 is based upon an assessed value of $10,030,600. It is also alleged that the Palm Beach taxing authorities, in resolving an appeal of the 1984 taxes, reduced the assessed value for the same property to $2,852,430. The debtor and the trustee seek a similar adjustment for the purposes of fixing the debtor's liability for 1983 taxes.
*364 This court is authorized to make such a determination under 11 U.S.C. § 505(a)(1), unless the amount of the tax:
"was contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction before the commencement of the case under this title." § 505(a)(2)(A).
The jurisdiction granted this court to determine a tax includes taxes which were not seasonably "contested". Collier on Bankruptcy (15th ed.) ¶ 505.04[1] n. 6; New England High Carbon Wire Corp. v. Town of Millbury, Mass. (In re New England High Carbon Wire Corp.), 39 B.R. 886 (Bankr.D.Mass.1984).
A hearing will be held on Tuesday, July 30, 1985, at 10:00 a.m. in Courtroom 329, 701 Clematis Street, West Palm Beach, Florida, to determine the amount of the debtor's 1983 tax liability for its real property in Palm Beach County.